Citation Nr: 1200155	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  09-09 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury. 

2.  Entitlement to service connection for residuals of a right hand injury. 

3.  Entitlement to service connection for residuals of a low back injury.

4.  Entitlement to service connection for residuals of a right ankle injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1981 to November 1993 and service in the reserves from December 1993 to January 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2011, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and is of record.

The record raises the issue of entitlement to service connection for a left hip injury.  See September 2011 hearing transcript and post-service VA outpatient treatment records.  This issue was not developed or certified for appeal.  As such, the Board REFERS the issue of entitlement to service connection for a left hip injury to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current headache, right hand, left lower back, and right ankle conditions are related to his service.  Specifically, he testified that while assigned to the U.S. embassy in Tel Aviv, Israel, in May 1991, he was out to dinner and attacked by a mob of Palestinians, whereas he took a blow to his head by a chair, resulting in his current headache condition.  See September 2011 hearing transcript.  Regarding his right hand condition, he testified that during service in December 1981 he was involved in a skating injury, where a skater landed on his knuckle and broke his finger.  See Id.  He also asserted that he injured his back in service in 1987, when he was assigned to a postal unit in Hanau, Germany; specifically, he was pulling the seat forward in the truck when the driver hit the clutch and the truck rolled forward, and he landed between the truck and the loading dock, injuring his back.  See Id.  He further asserted that he injured his right ankle when walking down stairs during service.  See Id.  

The Veteran's March 1981 induction physical examination does not contain any evidence of complaints, treatment, or diagnoses of a headache, right hand, low back, and/or right ankle conditions.  His service treatment records demonstrate that he sought treatment for right Achilles pain in June 1981.  Records dated in December 1981 indicate a fracture of the 4th metacarpal bone of the right hand.  Subsequent records that month demonstrate treatment at the hand clinic.  A December 1983 Report of Medical Examination indicates a diagnosis of a broken right hand.  A June 1991 record notes that the Veteran was involved in a fight in Tel Aviv a few days ago and sustained injuries, including a head contusion.  A May 1992 record indicates that the Veteran reported experiencing recurrent low back pain since 1988.  A May 1992 Report of Medical Examination indicates a diagnosis of recurrent low back pain.  The Veteran's October 1993 separation physical examination contains complaints of a swollen ankle, a head injury in Tel Aviv, a broken hand, and back pain since 1987 or 1988.  The report of medical examination notes a mild angulation of the mid shaft of the right 4th metacarpal bone and full range of motion of the back with mild discomfort during rotation; however, there were no diagnoses provided. 

A post-active service National Guard retention examination dated in September 2003 demonstrates the Veteran complained of recurrent back pain due to an active duty injury that occurred in 1987, when he was working for the post office and fell off a truck and landed between the truck and the loading dock.  He also complained of a head injury that occurred in May 1991 when he was serving in Tel Aviv, Israel and was attacked by Palestinians and hit in the head with a chair.  The Veteran further complained of the impaired use of his feet and hands, as well as swollen or painful joints; however, reported that this was due to a March 2001 motorcycle accident subsequent to active service.  The Report of Medical Examination was negative for diagnoses of a head, right hand, lower back, and/or right ankle conditions.  An October 2003 Medical Board evaluation report notes a past medical history of a left ischial hairline crack due to a work accident in 1987.  Post-service VA outpatient treatment records dated in July 2005 to September 2011 indicate that the Veteran sought treatment for low back pain, headaches, right hand pain, and right ankle pain, as well as current assessments of low back pain, headaches, right hand joint pain and right ankle pain.    

The record includes the Veteran's credible testimony that he injured his head, back, right ankle, and right hand during service and his service treatment records document the injuries.  Moreover, there is continuity of symptomatology for the conditions since service, and evidence of current disabilities.  As such, a medical examination and opinions are necessary to decide the claims.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination(s) in order to determine the current nature and likely etiology of any head, low back, right hand, and right ankle conditions which may be present.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

Based on the examination and review of the record, the examiner should answer the following questions:

a.  Does the Veteran have a current low back condition?  If so, is it at least as likely as not (i.e., probability of 50 percent) that such condition(s) had its onset during active service or is related to any in-service disease or injury?

b.  Does the Veteran have a current headache condition, including any residuals from the in-service head injury?  If so, is it at least as likely as not (i.e., probability of 50 percent) that such condition(s) had its onset during active service or is related to any in-service disease or injury?

c.  Does the Veteran have a current right hand condition?  If so, is it at least as likely as not (i.e., probability of 50 percent) that such condition(s) had its onset during active service or is related to any in-service disease or injury?

d.  Does the Veteran have a current right ankle condition?  If so, is it at least as likely as not (i.e., probability of 50 percent) that such condition(s) had its onset during active service or is related to any in-service disease or injury?

In providing answers to questions regarding the right hand and right ankle, the examiner is requested to consider the Veteran's in-service right hand 4th metacarpal bone fracture and in-service complaint of right Achilles pain, both which occurred prior to the documented post-service 2001 motorcycle accident.  Specifically, if current disabilities are diagnosed, the examiner must consider whether they are related to the in-service injury and complaint. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Thereafter, readjudicate the Veteran's claims.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


